UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6739



CEDRIC J. WEBB,

                                           Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-816-7)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric J. Webb, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cedric J. Webb seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error.      We decline to con-

sider Webb’s claim, presented for the first time on appeal, that

the evidence was insufficient to sustain his conviction of pos-

session with intent to distribute controlled substances.      See Muth

v. United States, 1 F.3d 246, 250 (4th Cir. 1993).     Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Webb v. Braxton, No. CA-00-

816-7 (W.D. Va. Feb. 6, 2001).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2